Title: John Adams to Abigail Adams, 12 November 1775
From: Adams, John
To: Adams, Abigail


     
      My dear
      
       Novr. 12. 1775
      
     
     I am often afraid you will think it hard that I dont write oftener to you. But it is really impossible. Could I follow the Inclinations of my Heart I should spend half my Time, in this most agreable and pleasing Employment: But Business presses me so close that I am necessitated to mortify my self. From 7 to ten in the Committees and from six to ten in the Evening in the same, and from 10 to four in Congress. Many Letters to write too upon Business.
     As to News, you have every Thing in the public Papers, which I am not now under the strongest Ties of Honour, Virtue and Love of my Country to keep secret, and not to divulge directly or indirectly.
     I am most earnestly desirous to come home, but when I shall get Leave I know not.
     I long to write to your Excellent Father and sisters, but cannot get Time. You must have observed, and so must all my Friends that every Letter I write is scratched off in the utmost Haste.
     How do you like Dr. Franklyn? He tells me he called at the House and saw you, and that he had the Pleasure of dining with you at his Friend Coll. Quincys. This gave me great Pleasure because I concluded from it that my dear and most worthy sisters Cranch and Betcy were better.
    